 ARTHUR G.McKEEAND COMPANY399kARTHUR G. MCKEE AND COMPANYandLODGE No. 1276INTERNATIONAL-ASSOCIATION OF MACHINISTS.Case No. 39-CA-80.May 11, 1951Decision and OrderOn January 31, 1951, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that the-Respondent had engaged in certain ulif air labor practices, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter the General Counsel and the Respondentfiled exceptions to the Intermediate Report and Respondent filed a.supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was committed.2The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the Respondent's brief, and the entire.record in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following additions.and modifications :1,The Respondent, a Delaware corporation, maintains its principaloffice in Cleveland Ohio, and a sales office in New York City, an engi-neering office at Union, New Jersey, and field offices at a number oflocations throughout the United States for the duration of projectsat such locations.It does an annual business of about $25,000,000.From about May 1947 to about September 1950, an office was main-tained near Brownsville, Texas, for the construction of the CarthageHydrocal, Inc., plant, at a cost of more than $20,000,000.Duringthe year preceding the hearing in this case the Respondent operatedat Pittsburgh, Pennsylvania, to construct iron and steel plants forCarnegie Steel Corporation; at Virginia, Minnesota, to constructfacilities for the Oliver Mining Company, a subsidiary of UnitedStates Steel Co.; at Wilmington, North Carolina, to construct aniPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[MembersHouston, Reynolds,and Styles].2During the course of the hearing the Trial Examiner ruled that the stipulated facts.with reference to the business of the Respondent did not establish that the Respondentwas engaged in commerce within the meaning of the Act. The General Counsel took aninterlocutory appeal to the Board,and thereafter the Board reversed the Trial Examinerand ordered the hearing to be completed.The Respondent contends that the General Coun-sel did not comply with the requirements of Section 203 26 of the Board's Rules and Regu-lations,Series 5, then effective,in taking a direct appeal to the Board.While it doesappear that there were certain procedural irregularities,which we do not condone, wenote that the Board'sOrder specifically preserved the Respondent's right to review itsmotion to dismiss on jurisdictional grounds,and we have hereinafter considered thejurisdiction question on the basis of the entire record.Accordingly,we conclude that theRespondent was in no way prejudiced by the manner in which the General Counsel appealedifrom the Trial Examiner's ruling.94 NLRB No. 69. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDasphalt plant for the American Oil Company; and at Toledo, Ohio,to construct blast furnaces for Interlake Iron Corporation.As the Respondent operates on a multistate basis, and performsservices in excess of $25,000 per year in each of several States, wefind that the Respondent is engaged in commerce within the meaningof the Act, and that it will effectuate the policies of the Act to assertjurisdicion in this case.32.The Trial Examiner found, and we agree, that James Blair,Lampton Eugene Martin, and Lewis Even were denied employmentwith the Respondent because of the latter's discriminatory policy ofrequiring that millwrights be members of, or be referred by, theCarpenters Union, and that the Respondent thereby violated Section8 (a) (3) and8 (a) (3) and8 (a) (1) of the Act.While we have some doubt that the testimony of Antill, and David-son, which the Trial Examiner sets out at length, indicates the exist-ence of discriminatory policy, the testimony of Blair, Martin, andEven as to their conversation with Bailey, the Respondent's millwrightforeman, clearly establishes the existence of such a policy.After thethree applicants advised Bailey that they were members of the Ma-chinists Union, Bailey told them that lie could not use them underthe circumstances, but that he would make arrangements with theCarpenters Union for their referral if, and when, he needed them.This testimony is further corroborated by that of Shearer, a formeremployee, who testified that at the time he was hired as a millwright hewas required to obtain a referral from the Carpenters Union.Allof this testimony was denied by Bailey, but the Trial Examinercredited Blair, Martin, Even, and Shearer, and we are satisfied thatthe credibility findings of the Trial Examiner, who alone had anopportunity to observe the witnesses, are supported by the clear pre-ponderance of all the relevant evidence 4We find, therefore, that thediscriminatory policy did exist, and that such policy was communi-cated to the applicants.That being so, we agree with the Trial Ex-aminer that the discrimination is established, and the violation fixedas of the date the discriminatees first applied for employment, eventhough no millwright jobs may have been available until sometimeafter the initial applications were made.58TheBorden Company, Southern Division,91 NLRB 628,StanaslausImplement andDaidware Company, Limited,91 NLRB 6i8.SeeStandai d Dry Wall Products, Inc,91 NLRB 544sDaniel Hamm Drayage Company, Inc,84 NLRB 458, enf 185 F (2d) 1020 (C A. 5).The General Counsel excepts to the Trial Examiner's statement that "The Act was vio-lated not when jobs became available but at the very moment that the applicantswere told in effect to seek membership in the Carpenters or show their willingness to do so "We construe that statement as implying only that the violation occurredearhesthan thetime jobs actually became availableThe violation continued, of course, at the timeat which jobsdid become available. ARTHUR G.McKEEAND COMPANY401OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Arthur G. McKeeand Company, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Lodge No. 1276 InternationalAssociation of Machinists, or in any other labor organization of em-ployees or applicants for employment, or encouraging membership inUnited Brotherhood of Carpenters and Joiners, AFL, and/or itsLocal 1316 or in any other labor organization of employees or appli-cants for employment, by refusing to hire and employ properly quali-fied applicants, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition of em-ployment, except insofar as such activity is affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.(b) In any other manner interfering with, restraining, or coercingemployees or applicants for employment, in the exercise of the rightto self-organization, to form labor organizations, to join or assistLodge No. 1276 International Association of Machinists, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act:(a)Make whole James Blair, Lampton Eugene Martin, and LewisEven for any loss of pay they may have suffered by reason of theRespondent's discrimination against them in the manner set forthin the Intermediate Report, attached hereto, in the section entitled"The remedy."(b)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all records neces-sary to analyze the amounts of back pay due under the terms of thisorder.(c)Post at its present office at the Carthage Hydrocol Inc., plantor at any and all other offices it may now have at Brownsville, Texas,and mail to Blair, Martin, and Even copies of the notice attached953841-52-vol 94-27 402DECISIONS OF NATIONAL LABOR RELATIONS, BOARDhereto and marked "Appendix A." 6 Copies of such notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees and applicants foremployment are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, FortWorth, Texas, in writing within ten (10) days from the date of thisOrder, what steps Respondent has taken in compliance herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees and applicants foremployment that :AVE WILL NOT discourage membership in LODGE No. 1276 INTER-NATIONAL ASSOCIATION OF MACHINISTS, or in any other labor or-ganization, or encourage membership in UNITED BROTHERHOOD ORCARPENTERS AND JOINERS AFL and/or its Local 1316 or in anyother labor organization, by refusing to employ properly qualified"applicants, or in any other manner discriminating in regard to.their hire or tenure of employment, or any term or condition oftheir employment, except insofar as such activity may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL NOT in any manner interfere with, restrain, or coerce-our employees or applicants for employment, in the exercise oftheir right to self-organization, to join or assist LODGE No. 1276INTERNATIONAL ASSOCIATION OF MACHINISTS, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the-purposes of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all of such activities, except tothe extent that such right may be affected by an agreement requir-6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be insetted befoie the words "A Decision and Order" the words-"A Deciee of:the United States Court of Appeals Enforcing." ARTHUR G. McKEE AND COMPANY403ing membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.WE WILL make whole James Blair, Lampton Eugene Martin,and Lewis Even for any loss of pay suffered as a result of ourdiscrimination against them.ARTHUR G. MCKEE & COMPANY,Employer.Dated ----------------By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportCharles Y. Latimer, Esq,for the General Counsel.Sharpe, Cunningham and Garza by Paul Y. Cunningham, Esq.,of Brownsville,Tex., for the Respondent.Mr L M. Fagan,of Fort Worth, Tex, for the Machinists.STATEMENT OF THE CASEUpon a charge filed August 5, 1949, by International Association of Machinists,herein called the Machinists, the General Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Director for its Sixteenth Region(Fort Worth, Texas), as agent for the Board, issued a complaint dated August25, 1950, against Arthur G. McKee & Company, of Cleveland, Ohio, herein calledthe Respondent, alleging that the Respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (5) andSection 2 (6) and (7) of the Labor Management Relations Act, 61 Stat. 136,herein called the Act.A copy of the charge was duly served on the RespondentAugust 5, 1949.Copies of the charge, the complaint, and a notice of hearingwere duly served upon the parties.With respect to the unfair labor practices, the complaint alleged in substance,that (a) the Respondent discriminatorily refused employment to three namedmembers of the Machinists by requiring as a condition precedent to such employ-ment that they seek to or become members of, or obtain referral cards from,the United Brotherhood of Carpenters and Joiners, AFL, and/or its Local 1316,herein called the Carpenters; and (b) that the above conduct is violative of theAct, more particularly Section 8 (a) (1) and (3) thereof.On September 6, 1950, the Respondent filed an answer in which it contendedthat the Board was without jurisdiction in the matter and denied that it hadengaged in any of the alleged unfair labor practices.Pursuant to notice a hearing was opened on November 21, 1950, at Brownsville,Texas, before Louis Plost, the undersigned Trial Examiner.The General Counseland the Respondent were represented by counsel, the Machinists by a Grand Lodgerepresentative.The above representatives are hereinafter referred to in thenames of their principals.All the parties participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence hearing on the issues, to argue orally on the record, and tofilebriefs -and/or proposed findings of fact and conclusions of law with theundersigned. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties entered, into a stipulation with respect to the Respondent's busi-ness operations.The undersigned ruled that the stipulated facts did not estab-lish that the Respondent was engaged in commerce within the meaning of theAct.The General Counsel then announced that he would immediately appealthis rulingdirectly to the Board and requested that the undersigned recessthe hearing until the following morning at which time the General Counselanticipated that a ruling by the Board would be received. The undersignedgranted the request.On the following day the Board by telegram reversed theundersigned and ordered the record to be completed. Testimonywas againtaken on November 24, a legal holiday having intervened, and was completedon November 25.At the time the hearing was resumed, and again in its brief, the Respondentcontended that (a) the Board was without jurisdiction in the matter; and(b) that the direct appeal taken by the General Counsel is a nullity because "thelast binding effective Order and Judgment in this case is the Order of Dismissalfor Lack of Jurisdiction, entered by the Trial Examiner on November 21, 1950."The Board having ruled, the undersigned therefore finds no merit in thesecontentions.The Respondent moved to dismiss the complaint.The undersigned denied themotion.The parties waived their rights to argue orally.A brief has beenreceived from the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe parties stipulated as follows:It is stipulated by and among the parties that Arthur G. McKee & Com-pany is a Delaware corporation, having its principal office and place ofbusiness at 2300 Chester Avenue, Cleveland, Ohio. It maintains an engi-neering office at Union, New Jersey, a sales office at New York City, NewYork, and field offices at various locations throughout the United Statesfor the duration of the project in the particular city in which their fieldoffices are located.The Respondent has capital stock of $84,000.00 as of December 31, 1949,and an undivided surplus of approximately $4,659,000.00 as of the samedate.Its annual business is approximately twenty-five million dollars.Beginning in May or June, 1947, the Respondent began a project for theCarthage Hydrocol, Inc., near Brownsville, Texas, of a plant, the cost ofwhich was in excess of twenty million dollars.Allmaterial for the con-struction of the Carthage Hydrocol plant was purchased by CarthageHydrocol, Inc. on the job orders prepared by the Respondent. The Boardhas asserted jurisdiction over Carthage Hydrocol, Inc. in the matter ofCarthage Hydrocol, Inc., in case number 39-RC-179 and 39-RC-180 onSeptember 21, 1950.1The majority of the materials which went into the building of this plantwas purchased by Carthage Hydrocol, Inc. outside of the state of Texas.It is further stipulated and agreed that during the past twelve months,Arthur G. McKee & Company has engaged in similar projects in the fol-1The indicated date isafterthe time of the alleged unfair labor practices in the instantmatter and alsoafterthe complaint herein was issued. ARTHUR G.McKEE AND COMPANY405lowing particulars ; two construction jobs at Pittsburgh, Pennsylvania, forCarnegie Steel Corporation, constructing iron and steel plants, with a con-struction cost of approximately four million dollars on which construction,a majority of the materials was furnished from inside the state of Pennsyl-vania; a construction job at Virginia, Minnesota, for the Oliver MiningCompany, a subsidiary of U. S. Steel, being a four million dollar construc-tion, in which the major portion of the materials was shipped in from pointsoutside the state of Minnesota ; a construction job at Wilmington, NorthCarolina, for American Oil Company, of an asphalt plant, approximate cost,one hundred thousand dollars, in which a large majority of the materials wasshipped in to the plant from outside the state of North Carolina ; construc-tion at Toledo, Ohio, of blast furnaces, for Interlake Iron Corporation, atapproximate cost of one hundred thousand dollars, in which construction,the major portion of the materials was obtained within the state of Ohio.The Respondent furnished men, hired locally, other than top executive, toconstruct the plant for Carthage Hydrocol, Inc., and did not furnish materialsfor the construction.The average number of employees during 1949 wasapproximately one thousand men.The Respondent does not admit that it is engaged in commerce within themeaning ofthe Act.II.THE ORGANIZATION INVOLVEDLodge No. 1276 International Association of Machinists, is a labor organizationwhich admits employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The Respondent's labor policy and methods of recruitmentAs found herein the Respondent, under contract with Carthage Hydrocol, Inc.,was at all times material to this Report engaged in the erection of a plant forthe latter corporation at Brownsville,Texas.In its brief the Respondent correctly describes its connection with this projectas follows :It did not furnish any material or equipment for the owner, but simplyfurnished the brains, the "know how," and labor, all of which was hiredlocally, to construct the plant.The record is clear that at Brownsville the Respondent operated "open shop."It was under no contract with any labor union, nor did any labor union repre-sent a majority of its Brownsville employees within an appropriate unit for thepurpose of collective bargaining, however certain business representatives ofvarious unions sought to deal with the Respondent in behalf of their membersemployed at the Brownsville project.The record is clear that C. B. Antill, Jr., the Respondent's manager on theCarthage Hydrocol, Inc., project, had full charge of labor relations including'the hiring of employees therefor.Antill testified that "this job dragged along for a period of years" but gotwell under way "in early 1949." Peak employment in 1949 reached between1,700 and 1,800 men, the average being 1,000.Antill testified that in recruitingits Brownsville force:We used many methods.We used the Texas Employment Bureau;we calledupon help of unions;2we had personal contacts with people who worked for2Emphasis supplied. 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDArthur G. McKee Company on previous projects; references from our Cleve-land office ; references from firms doing similar business of men finishing ontheir jobs, and newspaper advertising.The Respondent did not place its newspaper advertisements in Brownsvillebut used a newspaper in Houston, Texas 8Antill's testimony makes it clear that the recruitment of a labor force for theCarthage Hydrocol project was no easy task.Applicants for employment could file written applications on forms furnishedby the Respondent but the record does not show that applicants were required todo so. Some applicants for employment, with or without referrals from unionsor the Texas Employment Bureau, came directly to the gate, which was guar dedand could not be passed without permission. Such applicants as well as thosewho merely telephoned, could not of course all be personally interviewed byAntill, according to whose testimony when an applicant came to the gate seekingemployment:The guard would call our general office, and our general office, in turn, wouldcall down to the field to our general foreman of that particular craft andhe would go to the gate and interview that man.He would, then, referthat man to my office for hire or he wouldn't refer him to my office for hire.According to Antill's testimony, in addition to above procedure the Respondentalthough it did not recognize or deal with any union made use of the unionstewards of various crafts on the job in the following manner : If a newly hiredemployee came to the gate, a steward of the union representing the craft of thenew employee would be called to escort him to the proper labor foreman.Dan W. Davidson, called by the Respondent, testified that during the timematerial herein he was assistant general superintendent at the Respondent'sCarthage Hydrocol project; that labor was recruited for the project in thefollowing manner :...we would talk it over-we would have a conference in his office, mostevery morning, and talk over our labor problems and he [Antill] wouldtellme to go order so many men, of whichever craft we were short on, yousee.I'd get on the telephone or he would, not me, necessarily, all the time,we would call these men and a lot of times, I'd meet men down on the streetand they'd ask me for employment and I'd tell them to go ahead and reportout there.Davidson further testified :We have called Texas Employment Service and we advertised in the news-papers and circulated the word as much as possible but a lot of times, wehad trouble getting men out there, shortage on different crafts.Q. And as part of that getting labor, you also contacted each of the variouslocal craft unions as you needed men from them?A. Yes sir, that's correct.On cross-examination Davidson testified :The way that worked, as far as Carpenters were concerned, we'd callBrownsville Local or if they didn't have a man available, they'd call thelocals all over the country, you see.Their Business Agent took care ofthat.Rudy Pyron testified that he is business agent of the Plumbers and Steam-fitters,Local Union 185; that the Respondent asked him for various types ofpipe fitters whom he would send to the Carthage Hydrocol project with referralslips ; that not all the men he sent out were members of the Plumbers Union ;8Houstonis 371 rail miles from Brownsville. ARTHUR G. McKEE AND COMPANY407that the Respondent recognized and settled grievances with the steward of thePlumbers Union on the Carthage Hydrocol job, although there was no contractbetween the Respondent and the Plumbers Union.Antill further testified that on behalf of the Respondent he made the decisionswith respect to the types of work allocated to the various craftsmen on theproject.In connection with this declared policy the Respondent had posted a noticeto itsemployees which readinter alia:We do not discriminate against any craft. As we are employers of allcrafts, it is our policy to allocate work to that craft which has authoritativeclaim to it.Antill testified as follows :Q. (By Mr. Latimer) . . . will you explain what that paragraph means.A. By past precedence, in the use of particular tools of equipment, andpast experience in skills to perform a particular work, we allocated thatwork.For example, Mr. Latimer, it is quite obvious that I would not al-locate pipefitting to carpenters nor would I allocate boilermaking work tobricklayers.Iwould say an authoritative claim is work performed by aparticular craft over historical period of time.Q.Well, when you say authoritative claim to it, the authoritative claimis determined by the company?A. Yes sir.As to the actual method of procuring millwrights, one of the necessary crafts,Antill testified :Trial Examiner PLOST. Pardon me-how did you get those millwrightswhen you hired them?The WITNESS. We got them several ways, your Honor-personal knowl-edge, personal reference, also called the union.Trial Examiner PLOST. You called the unions?The WITNESS. Called the unions.Trial Examiner PLOST. And asked them to furnish you with millwrights?The WITNESS. Yes, Sir.Trial Examiner PLOST. What unions did you call?The WITNESS. For millwrights, I called the Carpenters.Trial Examiner PLOST. You wouldn't call any otherunionfor millwrights?The WITNESS. No, Sir.We called U. S. E. D.Henry J. Murphy, Grand Lodge representative of the Machinists, testifiedthat on or about March 10, 1949, he, accompanied by another Machinists' repre-sentative, Virgil C. Reneau, called on Antill at the Carthage Hydrocol project;that during the course of the conversation Murphy asked that Antill give em-ployment to Machinists' members who were competent and skilled as millwrights ;that Antill maintained that the "work belonged to Millwrights" and that there-fore Antill "was hiring through the business agent [of the Carpenters] becausethey did not have the time to review each and every applicant, and they hadto depend on the Union to supply competent help."Murphy further testified :Q. Do you recall whether you had any conversation about how othercraftsmen were employed, such as, pipefitters, for instance?A. Yes, he told me they had to hire through the Union because they didn'thave the time to devote to interview the people who made application. Iasked him how about if a machinist came down there and asked for a job,and he said, "I don't have any work for a machinist."I said, "Setting 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis machinery, what would you do?"He said, well, they would have toget a referral from the millwrights.Murphy's testimony was corroborated by Reneau.Both Murphy and Reneautestified that Antill told them that he alone made the decision as to what craftperformed certain work on the projectWith respect to his meeting with the Machinists' representatives on May 10,1949, Antill admitted that he told Murphy and Reneau that he was "going tomake the decision as to what crafts would do any particular job out there," andfurther testified, "ostensibly they were there for the purpose of securing em-ployment for the Machinists" but that he advised them that he had no machinist'swork, the machine shop not being yet built, and that "we were employing a fewmillwrights and I thought it would be quite some time, if at all, we would re-quire the services of machinists."He further testified :-Mr. Murphy and Mr Reneau and I entered into a long discussion of thehistory of the erection of refinery erection equipment.Mr. Reneau andMr. Murphy both told me through years they had erected exchangers, trays,and towers, assembled machinery, and I stated that might be true ; thatother people had and in my experience, I had never employed machinists forthat particular work.*******The machinists claimed all the work the millwrights were doing. I ex-plained to Mr. Reneau and Mr. Murphy or rather thought I had explainedto them, that while the millwrights and the machinists are similar crafts,that in my opinion there was a vast difference between the two. The ma-chinist, as such, is a man, in my opinion, that works with machine tools ata bench.Millwrights are skilled mechanics and particularly skilled inerection and the use of erection equipment.Q. Now, did you make those statements to Mr. Murphy and Mr. Reneau?A. I thought I had.Antill did not deny Murphy's testimony that as to the work millwrights, pipefitters, and machinists all claimed the skill to perform he hired through theUnion, in the case of pipe fitters and that machinists seeking employment "wouldhave to get a referral from the Millwrights."Homer Charles Vickers, called by the Respondent, testified that from August1948 until September 1949, he was business agent of Carpenters' Local 1316 atBrownsville ; that during that period various representatives of the Respondentcalled him for carpenters and millwrights for the Carthage Hydrocol project ;that the millwrights he sent to the job were always interviewed by AssistantSuperintendent Bailey.Vickers testified :Trial Examiner PLOST. By that, do you mean that Mr. Bailey wouldinterview the men and send them directly to the job without passing themthrough anybody else? Is that what you mean?The WITNESS. I don't know whether they went through anyone else ornot.He called in for six men and there were six men available, seekingemployment, and he called for six men and I could locate the six, I wouldgive them referrals to go out to the jobNow, who they contacted after theygot out there, I do not know, sir.Vickers testified that he sent men to the Carthage Hydrocol project'who werenot members of the Carpenters Union but could not recall any man he sentwho was not or did not become a member of the Carpenters. ARTHUR G. McKEE AND COMPANY409Considering Antill's testimony that "for millwrights I called the Carpenters" ;Vickers' testimony to the effect that calls for millwrights were referred to him ;and Davidson's testimony that he called the Carpenters for men, the under-signed is persuaded by this testimony and the record considered as a wholethat the pattern of employment was to hire through unions or union repre-sentatives.Considering Antill's admission that he told Murphy and Reneauthat he alone made the decision as to the crafts which possessed the requisiteskills for any certain type of work on the job, the undersigned is further per-suaded that it would only be natural for Antill to also tell the Machinists' repre-sentative that he "was hiring through the [Carpenters'] business agent,"moreover as this testimony was not denied the undersigned therefore creditsthe testimony of Henry J. Murphy as corroborated by Virgil C. Reneau andfinds that their testimony with respect to their meetings with Antill representsan acurate account thereof.The undersigned finds that Antill in effect toldthe Machinists' representatives on May 10, that men possessing, or being thoughtto possess, certain skills, were hired to do work requiring these skills throughthe Carpenters.B. The discrim2nation against James Blair, Lamp ton Eugene Martin, andLewis EvenOn May 17, 1949, James Blair, Lampton Eugene Martin, and Lewis Evenpresented themselves at the Respondent's gate at the Carthage Hydrocol projectseeking employment.The three men had come by auto from Corpus Christi,Texas, some 160 miles distant.They were all members of the Machinists ; allcraftsmen of many years experience on construction jobs as well as in shops,and apparently fully qualified for the jobs they sought ; all were unemployed ;had registered for employment with the Texas Employment Bureau at CorpusChristi ; and all had been sent to seek employment at the project by their localMachinists' business agent.The gate at which they applied had a sign affixed to it reading that no helpwas wanted ; however they spoke to the guard at the gate telling him that theywere seeking jobs as construction machinists or erection machinists.Accord-ing to their testimony, the guard told them, "you applied at the wrong place.You have to go to town and see Mr. Vickers, of the Carpenters' Union.He fur-nishes all erection machinists at this job."They then asked and were grantedpermission to call Antill by phone.None of the three applicants knew Antill orhad ever spoken to him but his name had been given them by their business agentwho sent them to the project. They talked by phone to some one whom theytook to be Antill, and were told that L. V. 'Bailey, the Respondent's millwrightforeman, would come to the gate to interview them. Presently, L. V. Bailey, themillwright foreman, came to the gate and introduced himself to the men whotold him that they were looking for work as "construction machinists" and in-formed him that they carried cards in the Machinists. Bailey then told themthat he could not use them under those circumstances but that he could makearrangements with the business agent of the Carpenters "to fix them up withmillwrights cards."He further stated that he needed no men at the time butexpected to hire a large number of millwrights soon ; that "it would be notrouble" to have them "fixed up" and get clearance for them from the Mill-wrights' business agent.Bailey then took their names and addresses which hewrote down in a book he carried and told them that it would not be necessaryfor them to come back to see him telling them, according to the testimony ofJames Blair, "If I need you, I will get in touch with you and just save that long 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrive from Corpus Christi" and then added, "then I will fix you up with Mr.Vickers."According to the testimony of Lampton Eugene Martin, after havingwritten down their names Bailey said that he would either write or telephonethem when work was available and told them also "I want this understood rightnow,Whenever I write you or call you, you will have to join the Millwrights'organization.The machinist card . . . will not be good on this job . . .I canarrange right here on the job for you to come into the Millwrights'organization,through the shop steward, and through the business agent here."Bailey also told them that the job was a closed shop with the Carpenters, whofurnished millwrights, that he had no objection personally to hiringmachinistsfor the work but that the "Company wouldn't permit it, owing to the fact thatitmight cause further labor troubles."Bailey gave them a slip of paper on which he had written the name and ad-dress of the Carpenters' business agent in Brownsville, and then gave them oraldirections how to reach the addressThe three men then drove to the Brownsville, Texas, address given them byBailey, where they were told there that the man they sought, Vickers, was notin ; they waited for him ; tried to reach him by telephone without success ; thenleft for Corpus Christi.They did not file a formal written application form for employment with theRespondent, although it is not clear that this was required; they did notregisterwith the Texas Employment Bureau at Brownsville, they never wrote or tele-phoned or again in any way sought to contact Bailey or the Respondent. Theyreported their attempt to obtain employment with the Respondent to the businessagent of their local.None of the three men was ever called by Bailey or the Respondent.On August 5, 1949, the charge herein was filed by the Machinists.The above recital is based on the mutually corroborative testimony of Blair,Martin, and Even.Antill testified that he did not speak to Martin either overthe phone orpersonally regarding employment.Antill was asked on cross-examination :Q. Isn't it possible that you may have talked to Mr. Martin and forgottenabout it?A. I would say that anything is possible but to the best of my knowledge,again, I have never spoken to Mr. Martin. I'm sure if Mr. Martin hadtalked to me personally and said he was a machinist, that he was at ourgate, that he was seeking employment, that I would have seen the gentleman.L. V. Bailey testified that as the Respondent's millwright foreman, he interviewedapplicants for employment at the gate, and that those he wished to employ werethen taken to Antill's office for approvalBailey was questioned by the Respond-ent with respect to such applicants,Q. And in all instances, did they have referral cards from the Union orthe employment service?A. Some of them did, and some of them didn't.With respect to the testimony of Blair, Martin, and Even regarding theirinterview with him at the Respondent's gate on May 17, Bailey testified that hehad no recollection of the incident.He was asked by the Respondent, on directtestimony :Q. Are you able to say whether they did or did not [talk to Bailey at thegate] or you just can't recall?A I presume maybe they were because I talked to many men that dayat the gate. I'm not saying they wasn't. I'm not saying they were. ARTHUR G. McKEE AND COMPANY411Bailey's examination by the Respondent then continued as follows :Q. Now, can you state whether or not three men came to you on or aboutMay 17, 1949, and you refused to hire them until they went down and joinedLocal 1316, the Carpenter's Union, here?A. I did not.Q Do you think [if] something like that happened to you, you couldremember that all right?A. I would think so because I didn't have the authority.Q Beg pardon?A. I wouldn't have that authority.The witness then explained his lack of authority would be because "Mr. Antillhad a sign published on the job when I first went there, `There will be no discrim-ination in regard to labor, creed or color.' "Bailey further testified :Q.Did you at any time so far as you can recall independently, tell anymachinist that he'd have to have a card from Local 1316 before you'd puthim to work as a millwright?A I did not.Bailey also denied thathe keptany records of the applicants he interviewed.On cross-examination Bailey testified that he "occasionally"called the Carpen.ters' for men;he testified as follows :Q Isn't it a fact that the only time the Carpenters ever sent a man outto you with a referralslip was when you asked for him?A. That's right.Q And when they came out, you'd put them to work,is that right?A That's right.Q. Now, when you would interview a prospective employee at the gate,if you decided to hire that man, what would you do with him?A I'd tell himwhen to report for work.Q You'd tellhim when to report for work?A. That's right.Q Would you have himfill out an application blank?A. No sir.Q.Well, just what would you do with him?A. I'd meet him at the gate the next morning and bring him into theoffice and sign him up in the office,with Mr. Mayer,over there.Q. Did you ever have an occasion to send a man into the plant with asteward?A. I have.Q How would you do that?A. I'd have the steward go to thegate and meet him. I might have some-thing special that morning or that day,I'd have him go down there. It'scustomary,the wayI have my boys working, they had tool boxes,and they'dpick them up and bring their tool boxes.Q.Mr l;ailey, when the Carpenters wouldsenda man down witha referralslip, he wouldtake thatreferral slip to the gate and the watchman at thegate would send him to the steward,isn't that correct?A. Yes sir.Q. And the steward would take him down and sign him up or take him tothe office?A. Either the steward or myself.Q. And thatwas true of all the men that the Carpenters sent down?A That's right. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam Shearer testified that on or about February 14, 1949, he applied forwork at the Carthage Hydrocol project; he was interviewed by Bailey who gavehim a note to Vickers,the Millwrights'business agent, to whom he made apayment on dues in the Carpenters and received a "referral"which he tookback to the job and was put to work. Shearer testified that he was not at thetime a member of the Carpenters but became a member while on the job. Hewas a member of the Machinists.The Respondent contends that Shearer's testimony should not be consideredas he was discharged for drunkenness,however, the undersigned was favorablyimpressed by Shearer and was not so impressed by Bailey who denied Shearer'stestimony;therefore,on the entire record including his observation of thewitnesses the undersigned credits Shearer's testimony and finds that Bailey sentShearer to the Carpenters'business agent for a referral before employing Sheareron the latter's application made on or about February 14, 1949.The undersigned was not favorably impressed by Bailey as a witness, nor byhis testimony,which as can be seen by so much of it as cited herein was largelyobtained by questions leading in character, however without objection by theGeneral Counsel.The undersigned does not consider that Bailey's testimonyrefutes the testimony of Blair, Martin,and Even, all of whom impressed theundersigned as honest and wholly reliable witnesses;the undersigned thereforecredits the testimony of Blair, Martin,and Even with respect to their applica-tion for employment as hereinabove set out and finds that the testimony ofBlair, Martin,and Even represents an accurate account of the statements madeto them by Bailey on May 17, 1949,during their interview with him.The undersigned finds that on May 17, 1949, L. V. Bailey,a supervisor, whoseconduct with respect to labor relations is chargeable to the Respondent,in effectadvised James Blair, Lampton Eugene Martin,and Lewis Even, applicants foremployment with the Respondent,that in order to obtain employment with theRespondent they would first need to obtain referral from the Carpenters ;further informed them that he would arrange for their obtaining membershipin the Carpenters after such referral and their employment by the Respondent,presumably if they had not previously become members of the Carpenters ; thatBailey directed Blair, Martin, and Even to the Carpenters' business agent inBrownsville, Texas, and that Bailey took the names and addresses of Blair,Martin, and Even and told them that he would call them when work was avail-able and that it was not necessary for them to see him again before he calledthem to work.Concluding FindingsThe undersigned is convinced and finds that Bailey had authority to hire andthat applicants were sent to Antill'sofficeonly afterBailey had alreadyemployed them,and not before such actual hiring.The Respondent argues in its brief that although the Carpenters and Machinistsboth claimed the right to the same work the "Respondent certainly had a rightto decide and hire members of the craft he considered the ones best suited toperform the particular work."Absent any duty to recognize and deal with a labor organization which hadmet certain legal requirements,this is of course true,however, the record herediscloses that the Respondent did more thanselectthe skills it desired.In theopinion of the undersigned one of the tests, in fact the primary test, for em-ployment at any certain skill, as set by the Respondent, was membership in alabor organization which bad an "authoritative"claim to represent craftsmenof that skill.By such action the Respondent fostered a hiring policy whichexcluded from its consideration for employment an applicant who was not amember of,or was unwilling to become a member of,a union of the Respondent's ARTHUR G. McKEE AND COMPANY413selection.By such action the Respondent encouraged membership in labor or-ganizations of its selection and discouraged membership in all others.Underthese circumstances,and the facts as found herein,such conduct on the part ofthe Respondent was violative of the Act.The undersigned so finds.There remains now for consideration the question as to whether the Respond-ent's conduct was applicable to Blair, Martin,and Even.The Respondent argues in its brief :The Board does not have jurisdiction of this cause because Complaint isbased upon alleged failure or refusal to hire three applicants for work whowere not then and never had beenemployeesof Respondent.The undersigned has examined and considered the argument and authoritycited in its support and can find no merit in the Respondent's contention.It is well established that a discriminatory refusal to hire is the same inlegal effect as an outright discharge in violation of the Act.'After they left Bailey the three applicants,Blair,Martin,and Even, madeno further application with the Respondent,they did not file written application,(it is not clear that this was required),they did not register with the Browns-ville office of the Texas Employment Bureau, they did not write or otherwisecommunicate with Bailey.At the hearing the Respondent questioned witnesses in such manner as toindicate a contention that the applications were made by Machinists' membersmerely to try and build a case against the Carpenters.The record in no waysustains such a contention nor is there anything to show the three applicantswould not have accepted employment if tendered them.The record however does show that on May 17, 1949, no jobs such as soughtby the 3 applicants were available, however, between May 17, 1949, and August5, 1949, the date of the charge herein,more than 12 such jobs became available.The three applicants having been told by Bailey on May 17 that he would callthem when work became available and further that it was not necessary forthem to communicate with him, had a right to rely on him and under thecircumstances their applications for employment made to Bailey werecontinuingapplications which were automatically renewed when each job became avail-able.The Respondent argued that assuming the testimony adduced by theGeneral Counsel was in fact true it could not be credible to believe that theRespondent would call the applicants from Corpus Christi to Brownsville, yetthe Respondent adduced testimony that it advertised for men in newspapers 371miles away and sought men from Cleveland, Ohio, and other jobs.Brownsville,Texas, is in an agricultural section, not in a skilled labor market.Antill testi-fied that had he known that Martin, a machinist, was applying for work at thegate he "would have seen the gentleman." If skilled men were not needed allof the above would not have been done.However the point is not so much as to whether or not work was availableat the time the applications were made, or later became 'available, the cruxof the matter is that the Respondent violated the Act at the very time Baileyindicated to Blair, Martin, and Even that membership in the Carpenters was acondition precedent to employment at a certain skill with the Respondent.The Act was violated not when jobs became available but at the very momentthat the applicants were told in effect to seek membership in the Carpenters orshow their willingness to do so.4N L R B v.Security Warehouse and Cold StorageCo , 136 F 2d 829, 834 (C A 9) ;N L. R. B v.Waumbec Mills,Inc,114 F 2d 226, 233-234(C. A1) ; N L.R B. v MilanShirt Manufacturing Co,125 F. 2d376 (C. A. 6). 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned so finds.As the Board has said in a similar matter, namely,Daniel Henna DrayageCompany, Inc.,84 NLRB 458, affirmed 185 F.2d 1020(C A. 5) :In these circumstances we find that the complainants,having made theirinitial application and having been informed of the Respondent's discrimina-tory hiring policy,were notobliged tocontinue making the useless gestureof continuous reapplication in order to establish the Respondent's responsi-bility for the discrimination practiced against them.ConclusionThe undersigned finds that by the Respondent's refusal to employ James Blair,Lampton Eugene Martin, and Lewis Even, unless and until they hest soughtclearance by, or membership in, the Carpenters, the Respondent has discriminatedagainst these applicants in regard to their hire and tenure of employment,thereby discouraging membership in the Machinists while encouraging mem-bership in the Carpenters, in violation of Section 8 (a) (3) of the Act, and alsothereby interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, in iiolation of Section S (a) (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICLS UPON CO\rMERCEThe activities of the Respondent, set forth in Section 111, above, occurring inconnection with the operations of the Respondent, described in Section I, above,have a close, intimate, and substantial relation to ti ade. traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act, it will be recom-mended that it cease and desist therefrom and take certain affirmative actionin order to effectuate the policies of the Act.The undersigned has found that the Respondent discriminated against JamesBlair, Lampton Eugene Martin, and Lewis Even by refusing them employment,however since the project on which they applied for work has been completed,'the undersigned will not make the customary recommendation of reinstatement,but it will be recommended however that the Respondent make Blair, Martin,and Even whole for any loss of earnings suffered by them by reason of theRespondent's discrimination against them, by payment to them of a sum ofmoney equal to that which they would have earned as wages from the date of therefusal of employment to the date on which the employment normally wouldhave been terminated, absent discrimination, less their net earnings a duringsaid period.5The record discloses that at present the Respondent has some managerial connectionwith the Carthage Hydrocol, Inc, plant at BrownsvilleThe nature of connectionhowever is not clearly shown6Crossett Lumber Company,8NLRB 440 Consistent with the policy of the Boardthe loss of pay shall be computed on the basis of each separate calendar quarter or portionthereof during the period from Respondent's discriminatory action to the date of aproper offer of reinstatement.The quarterly periods hereafter called "quarters" shallbegin with the first day of January, April, July, and OctoberItwill be further recom-mended that Respondent make available to the Board upon request payroll and otherrecoils to facilitate the checking of the amount of back pay dueF. IV. TVoolicoi thCompany,90 NLRB 289. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 415The unfair labor practices found to have been engaged in by the Respondentare of such character and scope that in order to insure to employees and pros-pective employees their full rights guaranteed them by the Act, it will be recom-mended that the Respondent cease and desist from in any manner interferingwith, restraining, or coercing its employees or prospective employees in theirright to self-organization, as guaranteed in Section 7 of the Act.On the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Lodge No. 1276 International Association of Machinists is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JamesBlair, Lampton Eugene Martin, and Lewis Even, thereby discouraging member-ship in Lodge No. 1276 International Association of Machinists and encouragingmembership in United Brotherhood of Carpenters and Joiners, AFL and/or itsLocal 1316, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]YMay Department Stores,326 U. S. 376.Los ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL, A. F. L.,AND LLOYD A. MASHBURN, ITS AGENT; MILLWRIGHT AND MACHINERYERECTORS LOCAL 1607 OF THE UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, A. F. L., AND HERMAN F. BARBAGLIA, ITSAGENTandINTERNATIONAL ASSOCIATION OF MACHINISTS, FOR ITSLOCAL LODGE 1235.Case No. 21-CD-19.May 11, 1951Decision and OrderOn August 31, 1949, Trial Examiner Peter F. Ward issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices in viola-tion of Section 8 (b) (4) (D) of the Act, and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief.On January 5, 1950, the Board heardoral argument at Washington, D. C.; the Respondents, the chargingIAM, the General Counsel, Westinghouse, and Edison participated.94 NLRB No. 63.